Citation Nr: 1134926	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than July 14, 2006, for a grant of service connection for residuals of a right knee injury with traumatic arthritis.

2.  Entitlement to an effective date earlier than July 14, 2006, for a grant of service connection for a left knee strain with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979; he also had a brief period of reserve component service.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Augusta, Maine, on behalf of the RO in Detroit, Michigan, that denied the benefits sought on appeal.  

In August 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

In a June 2007 letter, the Veteran raised the issue of entitlement to service connection for a lung disorder/asbestosis.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The claim for an effective date earlier than July 14, 2006, for a grant of service connection for a left knee strain with osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant's initial claim for service connection for a right knee disorder was filed at the RO in September 1979, less than one year after his service separation in March 1979; the claim was denied in an October 1980 rating decision, which the Veteran did not appeal.

2.  The Veteran again sought service connection for a right knee disorder in February 2001; that claim was denied in a December 2002 rating decision, which the Veteran did not appeal.

3.  In 2007, the Veteran submitted previously-unobtained service treatment records that were pertinent to his claim for service connection for a right knee disability.

4.  The Veteran's service treatment records demonstrate significant right knee problems; post-service evidence demonstrates an initial diagnosis of a right knee disorder on September 1, 1999, a continuity of symptoms, and a VA opinion establishing that the Veteran's right knee disability arose in service.


CONCLUSION OF LAW

Entitlement to an effective date of March 12, 1979, for the grant of service connection for residuals of a right knee injury with traumatic arthritis, is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the award of service connection for his right and left knee disabilities.  Essentially, the Veteran's argument for an earlier effective date rests on the fact that in 2007 he wrote to the United States Air Force Hospital at the Francis E. Warren Air Force Base in Wyoming, and obtained and submitted his service treatment records which had been previously deemed unavailable.  He argues that had his service treatment records been properly obtained, service connection would have been allowed for his disabilities at the time he filed his original claims for service connection.  As such, for the right knee, the Veteran seeks an effective date of September 1979.  For the left knee, the Veteran seeks an effective date of February 2001.  

Generally, the effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Right Knee Disorder
      
The appellant's initial claim for service connection for a right knee disorder was filed at the RO in September 1979.  The claim was denied in an October rating decision.  The Veteran did not appeal that decision.  The Veteran again sought service connection for a right knee disorder in February 2001.  The claim was denied in a December 2002 rating decision.  The Veteran also did not appeal that decision.

On July 14, 2006, the RO received the Veteran's application to reopen the previously denied claim of service connection for a right knee disorder.  The previous denial was initially upheld in a March 2007 rating decision, but the benefit was subsequently granted in a September 2007 rating decision, the subject of this appeal.  The RO set an effective date of July 14, 2006 for the Veteran's award of service connection for his right knee disability.

As noted above, the Veteran contends that an effective date of September 1979, the date the Veteran filed his first claim for a right knee disorder, is warranted.  He asserts that his service treatment records were not of record at the time of the October 1980 denial, and if they had been of record at that time, he would have been granted service connection.  The regulation applicable to this argument is 38 C.F.R. § 3.156(c).  

In September 2006, during the pendency of this appeal, the provisions under 38 C.F.R. § 3.156(c) changed.  The prior regulation provided:  

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  . . . The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

The amended regulation provides,

Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a change in a regulation occurs during the appeal period, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  Id.  Here, the Veteran's claim was pending prior to the change in the regulation, and the Board finds that the provisions under the former 38 C.F.R. § 3.156(c) to be more favorable to the Veteran's claim as it generally contains fewer restrictions.  Thus, it will apply the former provisions to the Veteran's claim.

In 2007, the Veteran tracked down and submitted service treatment records from his active service which had not been previously associated with his claims file.  These records document a motorcycle accident in which the Veteran suffered injuries to his right knee.  On September 11, 1978 a surgical procedure was performed on the right knee.  Specifically, the wound was debrided, irrigated, and all devitalized tissue was removed.  It was noted that the center portion of the wound was completely avulsed, down to the patellar anterior surface.  The wound was closed with a skin flap.

The Board finds that this additional evidence falls into the exception created by 38 C.F.R. § 3.156(c).  As such, the Veteran's claim is considered pending since the time of his original claim for service connection.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 63 (2008).  As the Veteran submitted his claim less than one year after his service discharge in March 1979, the claim is considered to have been pending since March 12, 1979, the day following his separation from service.

The prior decisions on service connection for a right knee disorder are not final as they did not include a review of all of the Veteran's relevant service treatment records.  38 C.F.R. § 3.156(c) provides that the retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing of the original claim.

As discussed, the Veteran's service treatment records show that he suffered an injury to his right knee in September 1978.  Post-service, VA examination conducted in October 1979 disclosed that there was right knee pain on objective examination.  However, the examiner did not describe an operative scar or laceration scar.  No diagnosis was assigned for the findings of right knee pain.  

A diagnosis of a right knee disorder is found in a September 1, 1999 private medical report of Anthony D. Frogameni, M.D.  Since that time, the record supports consistent right knee problems to present.  In an October 2008 statement, the Veteran's former spouse stated that she was present at the 1978 accident in which the Veteran injured his knee.  She described the Veteran's symptoms at the time, and stated that throughout the duration of their marriage, he continued to suffer from these problems.  

The Veteran also submitted the December 2002 lay statement of a co-worker, S.M., who recalled a continuity of symptomatology dating back to 1998, when the Veteran suffered a fall due to the instability in his right knee.  Similarly, in June 2007 the Veteran submitted a statement of S.D., who has known him since prior to service.  In the statement, S.D. indicated that he and the Veteran were in touch from discharge until 1988, and from 1999 to the present, and that he has witnessed a continuity of right knee symptoms in recent years.  

Furthermore in a January 2007 VA examination report, the examiner indicated that it was at least as likely as not that the Veteran's current right knee disorder began when he suffered the 1978 in-service motorcycle accident.  The examiner further characterized the Veteran's 1998 post-service fall as a re-injury to the right knee due to instability resulting from the motorcycle accident.

When determining an effective date, such is not based upon the date of the submission of the evidence, but rather upon the date the evidence reflects entitlement to disability compensation arose.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, the aforementioned medical opinion noted above clearly establishes that the Veteran's current right knee disability had its origin during active duty.  Further, other medical evidence on file shows continuity of symptoms following his service separation to the present.

Given this, the Board finds that the Veteran is entitled to service connection for his right knee disability from March 12, 1979, the day following his service separation.  
	
Notice and Assistance

The above determination is favorable to the Veteran.  There is no more favorable decision possible under the laws governing benefits administered by VA, since service connection has been granted the day following the Veteran service separation, as shown on his official DD Form 214.  Service connection may not, by law, be granted prior to the Veteran's service separation.  No further discussion of VA's duty to notify and assist claimants in substantiating a claim for VA benefits is required.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  


ORDER

Entitlement to an effective date of March 12, 1979, for the award of service connection for residuals of a right knee injury with traumatic arthritis, is granted.



REMAND

The appellant's initial claim for service connection for a left knee disorder was filed at the RO in February 2001 and was denied in a December 2002 rating decision.  The December 2002 rating decision was based on the fact that there was no new and material evidence to reopen the claim for service connection for a right knee disorder, and, as such, there was no basis upon which secondary service connection for a left knee disorder could be granted.  The Veteran was notified of his appellate rights and did not appeal the RO's decision.  

The December 2002 rating decision has, in effect, been reopened based on the discovery of service treatment records prior to the Veteran's service discharge in 1979.  The reconsideration of the denial of service connection for a right knee disorder based on the discovery of relevant service treatment records also requires review of the claim for secondary service connection for left knee disorders.  

The Veteran was not afforded VA examination of the left knee prior to the December 2002 denial of the claim.  VA examinations and medical opinions since that time have related the Veteran's right knee disorder to his service, and have related the Veteran's left knee disorder to his service-connected right knee disability.  There is no specific medical evidence or opinion as to when a left knee disorder was first medically diagnosed.  The Veteran is entitled to development of the medical evidence to establish whether a left knee disorder was present when the initial claim was submitted in February 2001, or to determine when a left knee disorder was first medically diagnosed or diagnosable.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may substantiate his claim for an effective date prior to July 14, 2006, by submitting evidence that a left knee disorder was present prior to that date.  

2.  Obtain copies of all outstanding VA treatment records dating from March 2010 to the present, and associate them with the claims file.

3.  Afford the Veteran an opportunity to identify any non-VA or private clinical records, and any non-clinical evidence, such as statements of others, benefits applications, radiologic examination of the left knee, employment evidence, or any other evidence which might substantiate onset of a left knee disorder prior to July 14, 2006.  

4.  Schedule the Veteran for a VA orthopedic examination in order to determine the likelihood that a left knee disability was present prior to July 14, 2006, and to establish an onset date for that disability.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The examiner should address the following:

(i) Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran had a left knee disability, secondary to a service-connected right knee disability, which was present on or before February 20, 2001?  

(ii) If you determine that a left knee disability was not present on or before February 20, 2001, please provide an opinion as to when a left knee disability was first manifested to a diagnosable degree or was first medically diagnosed.  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of a left knee disability or onset of symptoms of left knee disability.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case and identify the information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

5.  Then, after any other indicated development is completed, readjudicate the Veteran's claim for an earlier effective date.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


